Citation Nr: 1146670	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-01 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation beyond 10 percent for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from November 1974 to June 1977 and from July 1988 to December 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2009, the Veteran appeared before the undersigned Acting Veteran's Law Judge and gave testimony in support of her claim.  A complete transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran contends that the initial evaluation assigned her migraine headaches does not accurately reflect the severity of her disorder.  At her October 2009 hearing, the Veteran testified that her headaches are severe and that they can last for four days.  She reported having nausea, light and noise sensitivity and extreme exhaustion.  Her representative has argued that the Veteran's headaches are completely prostrating and that a 50 percent rating is warranted.  

The Veteran's headache disorder is rated under Diagnostic Code 8100.  That Code provides that migraine headaches with characteristic prostrating attacks averaging one in 2 months over last several months will be assigned a 10 percent evaluation.  A 30 percent evaluation will be assigned for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent evaluation is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a (2011).

The record reflects that the Veteran was last examined by VA in August 2007, over four years ago.  The Board is aware that in the August 2007 VA examination report, the examiner did not comment on the intensity or frequency of the headaches, or whether they were manifested by prostrating attacks and/or produced severe economic inadaptability.  

VA regulations provide that where "the [examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 
19.9 (2011).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required by the courts "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a new VA examination must be conducted.  See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Thus, the Board finds that a more contemporaneous VA examination is necessary to accurately evaluate the Veteran's disorder.  

The appellant is hereby notified that it is her responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  


Accordingly, this case is REMANDED to the RO for the following actions:

1.  The RO should contact the Veteran and request that she identify the names, addresses and approximate dates of treatment for all health care providers who may possess additional records pertinent to the claim on appeal. With any necessary authorization from the Veteran the RO should attempt to obtain and associate with the claims file any medical records identified by her which have not been secured previously.

2.  Thereafter, the RO should arrange for the Veteran to undergo a VA neurological examination of her headache disorder by a physician with appropriate expertise.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  The examiner should provide an opinion as to whether any of the headaches the Veteran experiences are prostrating in nature, and, if so, describe the frequency with which the Veteran experiences such headaches.  The average length of a prostrating headache should also be identified, and the examiner should indicate whether the headaches are productive of severe economic inadaptability.

The rationale for all opinions expressed should be provided.  The claims file must be made available to and reviewed by the examiner. 

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

4.  The RO should then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the appellant and her representative an opportunity to respond.  Then the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until she is notified by the RO.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


